            Case 1:20-cr-00320-PAE Document 5 Filed 06/22/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 UNITED STATES OF AMERICA
                                                                         Affirmation in Support of
                           v.                                Application for Order of Continuance

 WILLIAM SADLEIR,                                                                    20 Mag. 5114

                                     Defendant.
 -------------------------------------------------------X

State of New York                                   )
County of New York                                  : ss.:
Southern District of New York                       )

        Jared Lenow, pursuant to Title 28, United States Code, Section 1746, hereby declares under

penalty of perjury:

        1. I am an Assistant United States Attorney in the Office of Geoffrey S. Berman, United

States Attorney for the Southern District of New York. I submit this affirmation in support of an

application for an order of continuance of the time within which an indictment or information

would otherwise have to be filed, pursuant to 18 U.S.C. ' 3161(h)(7)(A).

        2. The defendant was charged in a complaint dated May 18, 2020, with violations of 18

U.S.C. §§ 1343 & 2 (wire fraud) and 18 U.S.C. § 1028A (aggravated identity theft). The

defendant was arrested on May 22, 2020, and was presented before Magistrate Judge Alexander

F. MacKinnon in the Central District of California on the same date. The defendant was ordered

released on bond.

        3. At the initial presentment in the Central District of California on May 22, 2020, the court

did not set a date for a preliminary hearing in this matter pursuant to Rule 5.1 of the Federal Rules

of Criminal Procedure. I conferred with the defendant’s counsel, Matthew L. Schwartz, Esq., of

the law firm Boies Schiller & Flexner LLP, on or about June 9, 2020 about the date of a preliminary
          Case 1:20-cr-00320-PAE Document 5 Filed 06/22/20 Page 2 of 4




hearing in this matter, and Mr. Schwartz informed me on that date that defense counsel consented

to a waiver of his client’s right pursuant to Rule 5.1 of the Federal Rules of Criminal Procedure to

a preliminary hearing within 21 days of the initial appearance. Accordingly, under the Speedy Trial

Act the Government initially had until Monday, June 22, 2020 within which to file an indictment

or information.

       4. Defense counsel and I have had discussions regarding a possible disposition of this case

beginning on June 5, 2020 and continuing to as recently as June 9, 2020. The negotiations have

not been completed and we plan to continue our discussions, but do not anticipate a resolution

before the deadline under the Speedy Trial Act expires on June 22, 2020.

       5. Therefore, the Government is requesting a 30-day continuance until July 22, 2020, to

continue the foregoing discussions and reach a disposition of this matter. On June 9, 2020, I

personally spoke to defense counsel who specifically consented to this request.

       6. For the reasons stated above, the ends of justice served by the granting of the requested

continuance outweigh the best interests of the public and defendant in a speedy trial.

Dated: New York, New York
       June 11, 2020



                                              __________________________
                                              Jared Lenow
                                              Assistant United States Attorney
                                              212-637-1068




                                                 2
            Case 1:20-cr-00320-PAE Document 5 Filed 06/22/20 Page 3 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 UNITED STATES OF AMERICA

                           v.                                              Order of Continuance

 WILLIAM SADLEIR,                                                                    20 Mag. 5114

                                     Defendant.
 -------------------------------------------------------X

        Upon the application of the United States of America and the affirmation of Jared Lenow,

Assistant United States Attorney for the Southern District of New York, it is found that the

defendant was charged with violations of 18 U.S.C. §§ 1343 & 2 (wire fraud) and 18 U.S.C. §

1028A (aggravated identity theft), in a complaint dated May 18, 2020, and was arrested on May

22, 2020;

        It is further found that the defendant was presented before Magistrate Judge Alexander F.

MacKinnon in the Central District of California on May 22, 2020, and was ordered released on

bond;

        It is further found that Matthew L. Schwartz, Esq., counsel for defendant, and Assistant

United States Attorney Jared Lenow have been engaged in, and are continuing, discussions

concerning a possible disposition of this case;

        It is further found that the Government has requested a continuance of 30 days to engage

in further discussions with counsel about the disposition of this case and that the defendant, through

counsel, has consented that such a continuance may be granted for that purpose and has specifically

waived his right to be charged in an indictment or information for an additional 30 days; and
          Case 1:20-cr-00320-PAE Document 5 Filed 06/22/20 Page 4 of 4




       It is further found that the granting of such a continuance best serves the ends of justice

and outweighs the best interests of the public and the defendant in a speedy trial; and therefore it

is

       ORDERED that the request for a continuance pursuant to 18 U.S.C. ' 3161(h)(7)(A) is

hereby granted until July 22, 2020, and that a copy of this Order and the affirmation of Assistant

United States Attorney Jared Lenow be served by mail on this date on counsel for the defendant

by the United States Attorney=s Office.

Dated: New York, New York
            June 22, 2020



                                              ____________________________________
                                              UNITED STATES MAGISTRATE JUDGE
